 



Exhibit 10.3.9
ACKNOWLEDGMENT TO
INVESTMENT FACILITIES AND
SERVICES AGREEMENT
          This agreement among Transportation Insurance Company (“Participating
Subsidiary”), CNA Financial Corporation (“CNA”) and Loews/CNA Holdings Inc.
(“Loews”) dated as of January 1, 2006, is an acknowledgment by a Participating
Subsidiary to the Investment Facilities and Services Agreement dated as of
January 1, 2006 among CNA, the Participating Subsidiaries and Loews (which shall
be referred to herein as the “Agreement” and this acknowledgment shall be
referred to herein as the “Acknowledgment”). All capitalized terms which are not
defined herein shall have the same meaning as they have in the Agreement. The
Acknowledgment shall terminate without further action on the part of any party
when Participating Subsidiary is no longer a subsidiary of CNA and Loews has
been notified in writing of such change in status. Participating Subsidiary, CNA
and Loews agree to be bound by all of the terms of the Agreement except as
stated otherwise in this Acknowledgment.
The Acknowledgment shall be effective as of January 1, 2006 subject to
regulatory approval of the Agreement and the Acknowledgment from the
Participating Subsidiary’s domiciliary insurance department.
Upon reasonable notice, the Participating Subsidiary, or its designated
representative, including but not limited to any applicable regulatory
authority, shall have access at any reasonable time to inspect and audit the
billing statements of Loews that pertain to the services provided under the
Agreement, and it may make copies of any records pertaining thereto.

                  TRANSPORTATION INSURANCE COMPANY            
 
               
By:
  /s/ Dennis R. Hemme            
 
               
 
               
Title:
  Vice President and Treasurer            
 
                CNA FINANCIAL CORPORATION            
 
               
By:
  /s/ Lawrence J. Boysen       By:   /s/ Robert M. Mann
 
               
 
  Senior Vice President and Controller           Senior Vice President and
Deputy General Counsel
 
                Loews/CNA Holdings Inc.            
 
               
By:
  /s/ Gary Garson            
 
               
 
               
Title:
  SVP            
 
               

 